Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 20, drawn to a method for providing a desktop at a mobile device and a mobile device for providing a desktop, including limitations of acquiring one or more pieces of desktop information of the mobile device, wherein at least one of the one or more pieces of desktop information is selected and determined based on a user profile model of a corresponding user of the mobile device; and presenting a current desktop of the mobile device according to the one or more pieces of desktop information, classified in G06F3/04817.
II. Claims 16-19, drawn to a method for providing a desktop at a network device including limitations of determining one or more pieces of candidate desktop information corresponding to a mobile device from an application message pushed by an application server; and sending the one or more pieces of candidate desktop information to the mobile device, classified in H04L67/26 and H04L67/306.

The inventions are independent or distinct, each from the other because:
Inventions I. and II. are directed to related processes/products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use have a materially different design, mode of operation, function, or effect as the invention in Group I may acquire the one or more pieces of desktop information locally and present a current desktop on the mobile device according to the one or more pieces of desktop information, while in Group II an application message is pushed by an application server and candidate desktop information is sent to a mobile device with screening occurring before sending the candidate information, with no requirement of displaying such information.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions disclosed in the groups above would require searching in separate classifications (e.g. G06F3/04817, H04L67/26 and H04L67/306), and text searches for presenting a current desktop of the mobile device according to the one or more pieces of desktop information and determining one or more pieces of candidate desktop information corresponding to a mobile device from an application message pushed by an application server; and sending the one or more pieces of candidate desktop information to the mobile device, which are not likely to result in finding art pertinent to the grouped inventions.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/           Primary Examiner, Art Unit 2179